Citation Nr: 1422202	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), higher than 30 percent from April 28, 2005 to November 7, 2006, and higher than 50 percent from November 8, 2006.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that granted service connection for PTSD and assigned an initial 30 percent rating, effective from April 28, 2005.  He was notified of that decision on November 25, 2005.

The Veteran did not submit a notice of disagreement with that decision, but on November 6, 2006, he submitted a claim for TDIU.  He reported that his disability had affected his employment since 1978.  This report constituted new and material evidence received within the appeal period and prevented the October 2005 decision from becoming final until it was readjudicated.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.159(b) (2013).  

The claim was readjudicated in a March 2010 rating decision, and the Veteran submitted a notice of disagreement in August 2010.  He subsequently perfected the current appeal.

In an April 2012 rating decision, the RO granted a 50 percent rating for PTSD, effective November 8, 2006.
 
In July 2012, the Veteran and his wife testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination for PTSD was conducted in January 2010.  During his July 2012 Board hearing, the Veteran testified that he believed his PTSD had worsened since the January 2010 examination.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Unappealed March 2007 and January 2013 rating decisions denied entitlement to a TDIU.  However, TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the July 2012 VA treatment record, a TDIU is, therefore, an element of the Veteran's claim for increased rating for the service-connected psychiatric disability under Rice. 

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran does not meet the percentage requirements for a TDIU, prior to August 31, 2010, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2013).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran testified that he received treatment for his psychiatric disability at a VA Community-Based Outpatient Clinic (CBOC).  Records regarding his treatment, and the VA medical center (VAMC) in Omaha, are not of record

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for PTSD at the VAMC in Omaha and the CBOC in Carroll, Iowa since March 2012.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination.  

The examiner should also provide an opinion as to whether PTSD in combination with the left and right knee disabilities, bilateral hearing loss, tinnitus, and shell fragment wound of the right temple would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The examiner should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

4.  If the Veteran still does not meet the percentage requirements for a TDIU, prior to August 31, 2010, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b) .

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

